Citation Nr: 1217217	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  10-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a left knee disability, status post surgery.

4.  Entitlement to service connection for flat feet, also claimed as pes planus (foot disability).

5.  Entitlement to service connection for a right knee disability.  

6.  Entitlement to service connection for low back pain (back disability).

7.  Entitlement to service connection for migraine headaches.  

8.  Entitlement to service connection for diabetes mellitus, type 2.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss and tinnitus, assigning the initial disability ratings and denied service connection for the remaining issues.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a January 2012 videoconference hearing.  A transcript has been associated with the file.

The issues of service connection for a right knee, low back, migraine headache, diabetes mellitus, type 2 and hypertension disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been productive of no more than Level I impairment in either ear and has not resulted in an exceptional hearing loss pattern.

2.  The schedular evaluation for the Veteran's bilateral hearing loss is adequate.

3.  The Veteran has withdrawn his appeal seeking an initial rating in excess of 10 percent for tinnitus and service connection for a left knee disability status post surgery.

4.  The Veteran's bilateral pes planus was noted at entry to service and was not aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issues of an initial rating in excess of 10 percent for tinnitus and service connection for a left knee disability status post surgery.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The Veteran's pes planus/flat feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2011).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in December 2008, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
50
60
LEFT
5
10
20
45
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 percent in the left ear.  This is the only audiologic evaluation of record since the filing of the Veteran's claim in September 2008 and there is no indication in the record that this condition was become worse since. 

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 39 dB and a speech recognition score of 100; therefore the right ear received a designation of I.  The left ear had a puretone average of 35 dB and a speech recognition score of 92; therefore the left ear received a designation of I.  The point where I and I intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which in this case does not reach a compensable level.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the VA examination do not meet these criteria, and the Veteran's disability cannot be evaluated under the alternative rating scheme.

The Board finds that the noncompensable evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  Thus, his request for a schedular compensable evaluation is denied.  See 38 C.F.R. § 4.85.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's bilateral hearing loss disability is not inadequate.  The December 2008 VA examination report indicates that the Veteran's functional impairment complaint was of asking people to repeat what they say.  During his hearing before the undersigned, the Veteran had no specific complaints.  He reported that he had been tested for tinnitus and been told that he did not have hearing loss.  The Veteran's 2008 complaints are of hearing acuity, the same manifestation that is used to establish the schedular rating.  He had no complaints in 2012.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Withdrawn Appeals

During the January 2012 hearing, the undersigned asked the Veteran whether he withdrew his claims for an initial rating in excess of 10 percent for tinnitus and service connection for a left knee disability status post surgery.  The Veteran replied that he did.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of January 2012, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of these issues is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on an initial rating in excess of 10 percent for tinnitus and service connection for a left knee disability status post surgery is not appropriate and the Veteran's appeal should be dismissed as to these issues.  38 U.S.C.A. § 7105(d).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he has flat feet as a result of service.  His September 2008 claim indicates that the disability began on May 28, 1962, the day he entered active service.  

The Veteran's service treatment records show that the Veteran underwent an enlistment examination on May 28, 1962.  There is a notation of mild pes planus in the clinical portion of the examination report.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  The notation of mild pes planus on the entrance to service physical examination prevents the presumption of soundness from attaching as to this claim.  The Veteran shall be considered to have had pes planus, flat feet, prior to service.

Since a pes planus disorder was shown prior to service and was noted on entry, as discussed above, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The Veteran testified before the undersigned that his feet hurt while he was in basic training.  He claimed that he had to extend his basic training because he was running and fell.  He claimed that there should be records showing that he hurt his feet.  He also testified that his feet hurt while working loading and unloading small planes.  The Veteran testified to losing a job with an airline due in part to his pes planus.  This does not reach the question of aggravation inservice.  

The Veteran's service treatment records show that he was seen twice in June 1962.  The first time was for pain in his right foot.  The diagnosis was mild pes planus.  There is no indication of aggravation at that time.  The second time he was seen was for a right ankle sprain.  The Veteran was seen again for a follow-up in July 1962.  The middle three toes of his right foot had no feeling in them.  The diagnosis was not changed.  

As mentioned, the Veteran's entry to service physical examination discovered pes planus.  The Veteran's April 1966 separation physical examination did not mention pes planus (clearly suggesting the condition did not become worse during service).  The Veteran completed a report of medical history at that time in which he denied foot trouble.  

In this case, the Veteran has not carried his burden of showing his pes planus disorder was aggravated by service.  The Veteran did complain of foot pain during service, but on specific examination his pes planus remained mild.  The condition was sufficiently mild as to escape notice during his April 1966 separation examination.  The Veteran denied foot trouble at separation, indicating that there was no recurrent problem or worsening of the condition whatever his service experience.  The Board places more weight on the contemporaneous medical evaluation which demonstrates no aggravation during service than on the Veteran's testimony from nearly fifty years after the fact.  The preponderance of the evidence does not establish in-service aggravation.  The Board finds that the Veteran's pes planus/flat feet were not aggravated by service.  Service connection must be denied.  See 38 C.F.R. § 3.306.

As such, the Board finds that the preponderance of the evidence is against the Veteran's pes planus/flat feet claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased initial ratings and service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The initial rating appeal arises from a granted claim of service connection, requiring identical notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, a September 2008 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's representative suggested obtaining the Veteran's service personnel records in conjunction with his herbicide exposure contentions which are not relevant here.  The Board finds that these records would not be relevant to the hearing loss or pes planus claims.  No error exists in not obtaining them prior to a decision on these issues. 

For increased ratings claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran an appropriate VA examination in 2008.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing loss disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  Hearing examination worksheets require a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  

In this case, the VA examination reports note merely general complaints, such as difficulty understanding speech, especially when in a noisy background.  This is the same complaint that he testified about before the undersigned.  If an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  

For service connection claims, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence.  Id., at 40.  As discussed above, the Veteran sought treatment for foot pain during service.  The specific examination notes indicate the same degree of severity of pes planus as at entrance.  The Veteran had no complaints at separation.  In essence, the Veteran contends that he had aggravation but the contemporaneous specific evaluation indicates that he did not.  The Board places more weight on the contemporaneous evaluation which demonstrates no aggravation during service.  The preponderance of the evidence does not establish in-service aggravation.  The second McLendon element is not satisfied and no examination is warranted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

The appeals for an initial rating in excess of 10 percent for tinnitus and service connection for a left knee disability status post surgery are dismissed.

Entitlement to service connection for pes planus/flat feet is denied.


REMAND

The Board must remand the remaining claims for additional development.

The Board must remand the right knee, low back and migraine headache claims for VA examinations.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Veteran testified before the undersigned that he hurt his right knee during service and that it has been weaker ever since that time.  The Veteran reported that he had to be careful turning because the bottom part of his leg would not turn with him sometimes.  He testified that he had currently aching sometimes.  The Veteran's September 2008 claim indicates that he incurred left and right knee disabilities on July 11, 1963 while in San Francisco, California.  The Veteran's service treatment records show that he hurt his right knee in July 1963.  The Veteran dislocated his right patella doing the twist.  The patella was relocated and he was casted for three weeks.  The Veteran's April 1966 separation from service physical examination stated that the Veteran had a full recovery without complications or sequelae.  

The Veteran claimed low back pain from May 1, 1964 while stationed in Okinawa, Japan.  The Veteran's testimony before the undersigned was that he hurt his back in May 1964.  He testified that he has back pain that continued from that time to the present.  The Veteran reported having gone to a chiropractor within one year of separation from service.  The Veteran claimed to have been diagnosed with a disability but did not know what it was and had no records related to the diagnosis.  

The Veteran reported that he had migraine headaches beginning April 13, 1964.  The Veteran testified that he had perceptions of light flashing.  He reported that it did not happen often, but that it did happen and continued to happen.  The Veteran reported talking to a private physician about it, but not to a VA doctor.  

For the right knee, low back and migraine headache claims, the Veteran has alleged inservice onset, continuity and present symptoms.  The Veteran has not received a VA examination to determine the correct diagnosis or whether any present diagnosis is related to service.  The Board concludes that a VA examination is required under McLendon to determine the correct diagnosis and whether any current disability is at least as likely as not related to service.  

As to the diabetes mellitus, type 2 and hypertension claims, the Veteran testified before the undersigned that he worked as an air passenger specialist at Naha, Okinawa in 1963 and 1964.  The Veteran reported loading luggage and cargo on planes, mostly C-130's.  The Veteran reported that a sergeant called him in and told him he was be put in charge of the bunkers by the flight line and that he would be getting dangerous and hazardous material and explosives off planes to place in the bunkers.  The flights would come in with boxes, containers and 55-gallon drums.  The Veteran reported that sometimes the containers would be damaged and have liquids coming out of them.  He reported getting the liquids on himself repeatedly.  The Veteran claimed that he tried cleaning off the liquids and continued to do his job, being more concerned with the explosives than the liquids.  The Veteran reported that defoliant had been using around the Okinawa perimeter fence and that he felt it on his arm.  The Veteran reported clearing garbage out of planes.  The Veteran also stated that he heard that the children of people exposed to herbicides were frequently diagnosed with ADHD and that all four of his children had been diagnosed with ADHD.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Similarly, certain veterans serving near the Demilitarized Zone in Korea in 1968 and 1971 or in Thailand in 1964 are presumed to have been exposed to herbicides.  The Veteran testified before the undersigned that his exposure occurred while he was on the flight line in Okinawa, Japan.  The Veteran does not allege and the remaining evidence does not suggest that he ever visited Vietnam, Korea or Thailand during service.  Thus, the Veteran is not presumed exposed to herbicides.

Where a Veteran is not presumed to have been exposed to herbicides, the VA Adjudication Manual requires that the Veteran's description of exposure be provided to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  See M21-1MR, Part IV, Subpart ii, 2.C.10.o.  If the Compensation Service's review does not confirm herbicide use as alleged, then a request is to be sent to the Joint Service Records Research Center (JSRRC) for verification of herbicide exposure.  Id.  

The RO did not develop the case in conformity with the requirements of M21-1MR because the Veteran did not allege herbicide exposure until his hearing before the undersigned.  Now that the Veteran has made the allegation, the Board must remand the diabetes mellitus, type 2 and hypertension claims for appropriate development.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine (1) the diagnosis of any right knee, low back and migraine headache disorder(s) which may be present, and (2) whether any such right knee, low back and migraine headache disorder is as likely as not etiologically related to the inservice right knee, low back and headache complaints noted in July 1963, May 1964 and April 1964, respectively.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

2.  Forward the Veteran's description of exposure to the Compensation Service for a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  See M21-1MR, Part IV, Subpart ii, 2.C.10.o.  

3.  If the Compensation Service's review does not confirm herbicide use as alleged, then a request is to be sent to the Joint Service Records Research Center (JSRRC) for verification of herbicide exposure.  Id.  

4.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


